Citation Nr: 1633166	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to December 1968. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the issues listed above, the April 2013 rating decision also denied service connection for residuals from a shrapnel wound to the right thigh.  The Veteran did not appeal that issue in the June 2013 notice of disagreement or at any other time during the one-year appeal period.  Therefore, the issue of service connection for residuals of a shrapnel wound to the right thigh is not before the Board. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not etiologically related to a disease, injury, or event in service, nor did it manifest to a compensable degree within one year of discharge. 

2.  The Veteran's tinnitus is not etiologically related to a disease, injury, or event in service, nor did it manifest to a compensable degree within one year of discharge from service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by service and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from the AOJ in June 2012 notified the Veteran of how to substantiate his service connection claims.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  The Veteran acknowledged he received the VCAA notice in June 2012.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records were obtained and associated with the claims file.  The AOJ attempted to obtain VA treatment records but there were none.  The Veteran, through his representative, submitted private medical records from Hometown Hearing and Audiology in July 2013.  These records were associated with the claims file.  The Veteran has not identified any additional sources of relevant evidence regarding his claims.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded a VA examination in March 2013 in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner reviewed the Veteran's claims file and associated medical records.  He properly converted audiometric findings from the service record, conducted an in-person examination, and provided opinions as the nature and etiology of the Veteran's hearing loss and tinnitus.  These opinions were supported by adequate rationale and satisfied VA's duty to provide a medical examination.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran declined an opportunity to have a hearing before a Veterans' Law Judge (VLJ) in his July 2014 VA Form 9.  An informal hearing presentation was provided by the Veteran's representative and it has been associated with the claims file.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).  
With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service-connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for Bilateral Hearing Loss Disability

The Veteran filed a claim seeking service connection for bilateral hearing loss.  In his April 2012 application for benefits, he stated that he experienced acoustic trauma from gunfire and explosions without the benefit of hearing protection.  Further, he stated that he began experiencing hearing loss in service and it has continued to this day.  

As a preliminary matter, the evidence of record does not support finding service connection under the chronic diseases provisions in 38 C.F.R. § 3.303 and 3.307 (2015).  While the Veteran stated in his application for benefits that he experienced hearing loss from the time of his active service, forward; the Veteran's service records do not indicate the Veteran was diagnosed or experienced hearing loss while in service.  Significantly, at the time of the Veteran's separation, he indicated in his Report of Medical History that he had never had and did not at the time have ear, nose, or throat trouble, or hearing loss. With this evidence, the credibility of the Veteran's claim of having experienced hearing loss from the time of his active service is critically compromised by the contemporaneous record.  

With regard to the Veteran's entrance examination in January 1967, the Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Afterwards, audiometric results standards were set by the International Standards Organization (ISO)-American Standards Institute (ANSI).  Audiometric results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to the Veteran's subsequent test results.  Such conversion requires the following amounts to be added to the recorded ASA audiological results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 10 at 3000 Hertz; and 5 at 4000 Hertz.  The converted audiometric results of the Veteran's January 1967, entrance examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
N/A
10
LEFT
25
15
15
N/A
20

The audiometric results of the Veteran's December 1968 separation examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
N/A
15
LEFT
20
15
10
N/A
20

These results do not support actual incurrence of a hearing loss disability during the Veteran's period of active service, as defined in 38 C.F.R. § 3.385 (2015).  Moreover, the separation examination does not contain any puretone thresholds that are above 20 decibels, thus it does not indicate any degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  These examination results are given great weight as they were performed by U.S. Army medical personnel that were trained to perform such examinations.  Although the Veteran is competent to testify to his subjective feeling of hearing loss, the record does not establish that he has the specialized knowledge to medically diagnose hearing loss.  Additionally, .the objective evidence did not support such a diagnosis, nor do the Veteran's statements at the time of his discharge.  Thus, the weight of the evidence is against finding the Veteran's hearing loss manifested during his period of active service. 

Further, the evidence of record does not indicate that he was diagnosed with hearing loss within one year of service.  Therefore, the only path remaining for service connection is through direct service connection by satisfying the three elements identified in Hickson.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record establishes the first element of service connection, a current disability, with regard to the claim for bilateral hearing loss.  A March 2013 VA examination documented hearing loss that met the definition of hearing loss found in 38 C.F.R. § 3.385 (2015).  Additionally, private audiology records from Hometown Hearing and Audiology received in July 2013, also indicate the Veteran has hearing loss that met the definition in 38 C.F.R. § 3.385.  

The evidence of record also establishes the second element of service connection, an in-service event or injury.  The Veteran has made repeated statements that he experienced acoustic trauma from gunfire and explosions.  The Veteran is competent to testify to his personal experiences.  Further, the Veteran's statements about acoustic trauma have been consistent throughout the record.  His April 2012 application, March 2013 comments to the VA examiner, and June 2013 statements at Hometown Hearing and Audiology have all recounted similar events.  These statements were also consistent with the Veteran's military occupational specialty (MOS), light infantry.  

The weight of the evidence is against establishing the final element of service connection, a nexus between the in-service injury or event and the current disability.  The Board notes that there are differing opinions from the audiologists in the record with the March 2013 VA examiner opining a nexus is less likely than not and the private audiologist opining a nexus is more likely than not.   The Board finds that the opinion provided by the VA examiner is more probative.  Both reviewed the Veteran's service treatment records, however, only the VA examiner properly converted the Veteran's January 1967 audiology results.  The VA examiner specifically notes doing so.  Whereas, the private audiologist's statement that the Veteran's separation examination showed threshold shifts of 5 to 15 decibels at all frequencies is not consistent with converted results.  Further, the VA examiner's explanation has more detail.  In particular he opined that the Veteran's audiometric configuration at separation was not consistent with acoustic trauma.  In an April 2013 addendum, the examiner clarified that acoustic trauma is usually documented around 4000 Hertz, and the Veteran's separation audiological examination did not show a significant shift at 4000 Hertz.  This is consistent with the examination results noted above, as there was only a 5-decibel shift at 4000 Hertz between entrance and separation and that was only in the right ear.  The private audiologist's opinion stated that it was based on configuration of hearing loss, but only discussed the hearing loss configuration at the time of the June 2013 examination and did not provide an explanation why that configuration indicated hearing loss from acoustic trauma experienced in service.  Further, the private audiologist refers to a shift of 5 decibels as "slight" which supports the VA examiner's opinion.  Therefore, the Board finds that the VA examiner's opinion is more probative and gives it more weight than the opinion of the private audiologist.  The weight of the evidence is against finding a nexus between the Veteran's in-service acoustic trauma and current bilateral hearing loss.  

In summary, the preponderance of the evidence is against the claim, and the Veteran is not entitled to service connection for a bilateral hearing loss disability.

Service Connection for Tinnitus

Similar to the claim involving bilateral hearing loss, the Veteran's application stated that he experienced acoustic trauma in service and has experienced tinnitus ever since.   

In this matter, the evidence of record does not support finding service connection under the chronic diseases provisions.  The Board notes the Veteran is competent to report and even diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board must still evaluate the credibility and probative value of the Veteran's statements.  In this case, the Veteran's lay states about the onset of his tinnitus have been inconsistent.  At the time of his application he stated that he has experienced tinnitus since his active service.  However, as noted above, at the time of his separation, he indicated in his Report of Medical History, that he had never had and did not have at that time any ear, nose or throat trouble.  Additionally, at the March 2013 VA examination, the Veteran related that the onset of his tinnitus was after service while working in the private sector.  The Veteran also stated at that time that the tinnitus was only periodic and that he had not experienced it since his retirement.  The private audiology records check the box that states the Veteran reports recurrent tinnitus.  However, these records do not provide any context to the reports of recurrent tinnitus.  Finally, there are no reports of tinnitus in the Veteran's service treatment records.  There is a notation about right sided external otitis; but no mention of tinnitus or a ringing in the ears.  Therefore, the Veteran's statements regarding the onset of his tinnitus are not found credible and there is no evidence to support a diagnosis of tinnitus during his active service or within a year of his separation. 

Additionally, the weight of the evidence is against finding direct service connection through the three elements identified in Hickson.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The first Hickson element, a current disability, has the similar problem to that of establishing an onset of tinnitus regarding credibility.  The Veteran stated in his application that he currently has tinnitus; however, at the March 2013 VA examination he stated he had not experienced tinnitus since he retired.  He then stated at his June 2013 private audiology examination that he did have recurrent tinnitus.  The Board acknowledges that chronic diseases, which include tinnitus, may manifest and then not reoccur for long periods of time.  See38 C.F.R. § 3.303(b) (2015).  It is not unreasonable that Veteran may have experienced a period of no symptomatology and then a recurrence of his tinnitus that is consistent with the record.  Thus, giving the Veteran the benefit of the doubt, the Veteran has a current disability of tinnitus. This, however, does not resolve the inconsistencies when discussing the original onset of tinnitus, as discussed above.  

As discussed more thoroughly in the section on bilateral hearing loss above the second Hickson element, an in-service injury or event is supported by the evidence the record.  The Veteran was exposed to acoustic trauma during his active service. 

The weight of the evidence does not support the third Hickson element, a nexus between the in-service acoustic trauma and the Veteran's tinnitus.  Again, there are conflicting opinions between the March 2013 VA examiner and the private audiologist.  The VA examiner's opinion is more probative.  In addition to the factors considered above in the hearing loss section, the Board notes the VA examiner provided a specific rationale relating to his negative nexus opinion.  The VA examiner noted that the Veteran was unable to correlate the onset of his tinnitus with a specific event that occurred during service.  He further noted that the Veteran stated a connection between experiencing tinnitus at his post service employment, noting that it occurring during his employment period but stopped after retirement.  The private audiologist based her opinion only on the Veteran's statement that the tinnitus was onset in service.  The private audiologist did not discuss the inconsistency of this statement in the record, nor did the private audiologist resolve the apparent connection between the appearance of symptoms during the Veteran's post-service employment and subsequent disappearance of symptoms when he retired from that employment.  Therefore, VA examiner's opinion is more probative and is afforded greater weight than that of the private audiologist.  The weight of the evidence is against finding a nexus between the Veteran's in-service acoustic trauma and tinnitus. 

In summary, the preponderance of the evidence is against the claim, and the Veteran is not entitled to service connection for tinnitus.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


